Citation Nr: 1431336	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  06-34 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was remanded by the Board in October 2011, October 2012, and November 2013 for additional development.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 

FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).
As the Board is granting TDIU, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

A TDIU claim may be granted where the schedular rating is less than total and the service connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of this decision, the Veteran is current service connected for left hip degenerative arthritis, rated as 50 percent disabling, status post total left knee replacement, rated as 30 percent disabling, right knee arthritis, rated as 10 percent disabling, hypertension, rated as 10 percent disabling, and left knee internal derangement, rated as noncompensable.  The combined rating for his service-connected disabilities is 80 percent.  Thus, the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran indicated on his January 2013 application for TDIU that he had been unable to work since 1999 and that he was unemployable due to his service-connected disabilities.  He reported work experience as a cook/manager at an amusement park, in ordering/loading for a food company, and in golf maintenance for a country club and he reported completion of a high school education without any additional training or education.  

As noted in the prior Board remands, several VA opinions provided regarding the impact the Veteran's service-connected disabilities have on his ability to obtain gainful employment were inadequate as they failed to elicit and consider the Veteran's complete work history and educational background and were not supported by a complete rationale.  The December 2013 and February 2014 VA opinions obtained in light of the Board's last remand are inadequate for the exact same reasons.  Nevertheless, the opinions of record provide enough detail at this point to allow for a grant of the benefits sought.  

Specifically, the Board notes that a June 2013 VA examiner found that the service-connected disabilities made it difficult for the Veteran to walk, stand, sit, or climb.  During another examination that same month, a VA orthopedic surgeon evaluated the severity of the Veteran's service-connected left hip and right and left knee disabilities and determined that the Veteran was limited to "light duty only" as a result of his left hip and left knee disabilities.  According to this examiner, driving was acceptable but "prolonged truck driving may be intolerable due to subjective pain."  

Most recently, the December 2013 and February 2014 VA examiner concluded that the Veteran's work history consisted of physical activities and that the Veteran did not allege any special training or education received.  Nevertheless, the examiner concluded that the Veteran was still capable of economically rewarding employment, at least in a part-time, sedentary position.  
The Board notes that the Veteran's employment history includes almost exclusively physically demanding, non-sedentary experience, including as a truck driver, cook/ manager, ordering and loading for manufacturing/warehouse jobs, and golf maintenance.  To the extent that truck driving is a sedentary job, the June 2013 VA examiner specifically found that prolonged truck driving may be intolerable due to pain.  There is no indication, nor has a VA examination or opinion alleged any particular skills the Veteran has acquired which would translate to a specific sedentary position.  Moreover, the evidence does not demonstrate that the Veteran is capable of performing the type of position which could be done on a part-time basis that would lead to gainful, non-marginal employment.  Marginal employment is generally held to exist if earnings are below the poverty threshold.  38 C.F.R. § 4.16(a).  

The weight of the evidence demonstrates that the service-connected disabilities preclude all physical labor, and that the Veteran's employment experience limited him to employment requiring physical labor.  There has been no showing of the type of sedentary employment, if any, that the Veteran could complete given his education and experience.  The opinions asserting that he could perform such sedentary work are not supported by a rationale or the evidence of record.  Finally, the evidence does not demonstrate that, even if the Veteran could find part-time work, he would achieve non-marginal employment.  Accordingly, the Board concludes that his service-connected disabilities preclude gainful employment for which his education and occupational experience qualified him.  The appeal is, therefore, granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b).  









ORDER

TDIU is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


